DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered.
Regarding the rejections of claims 22 and 25 under §112(b), Applicant’s arguments on pages 6-7 of the response that the amendments overcome the rejections are persuasive and the rejections are withdrawn.
Regarding the rejections of claims 1 and 17 under §102, Applicant’s arguments on pages 7-10 that the amendments to claims 1 and 17 overcome the rejections are persuasive and the rejections are withdrawn.  However, the amendments to claims 1 and 17 necessitate new grounds of rejection for rejecting claim 1 under §103 as unpatentable over Steed (US 2017/0003208 A1) in view of Baldwin (US 4,646,001), and rejecting claim 17 under §103 over Steed in view of Baldwin, and in further view of Kyrtsos (US 5,668,529) as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 15, 19-21, 26-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Steed (US 2017/0003208 A1) in view of Baldwin (US 4,646,001).

As to claim 1, Steed teaches “[a] wear sensing liner (FIG. 2 wear resistant structure 120) for a comminution apparatus ([0017] for grinder/crusher application), the wear sensing liner comprising: 
a liner body (FIG. 2 wear resistant structure 120, [0025]) comprising; 
a wear surface side defining a wear surface (FIG. 2 internal surface 128, [0026]); 
an opposed, operatively rear surface side (FIG. 2 surface of wear resistant structure 120 opposite internal surface 128 and abutting internal surface 118 of the shell 104); 
an insert” “extending at least part way through the liner body (FIG. 2 inner surface material of wear resistant structure 120 forming internal chamber 122 within wear resistant structure 120, [0025]); and
at least one sensor carried by the liner body (FIG. 3 sensor 214 within wear indication device 200, [0027]), the at least one sensor being carried by the liner body to sense wear of the wear surface side of the liner body ([0028] sensor 214 including probe 216 and electronic device 218 configured to detect wear of the internal surface 128 of wear resistant structure 120), the at least one sensor being configured to degrade in response to wear of the wear surface side of the liner body and to output a signal representative of the wear of the wear surface side of the liner body ([0028] probe 216 of sensor 214 configured to wear and electronic device 218 outputs signal representative of wear to the wear surface); 
wherein the at least one sensor comprises a rigid sleeve configured to mount the at least one sensor to the liner body (FIG. 2 outer body 204, [0027]), and 
wherein the insert is configured to receive the rigid sleeve when the at least one sensor is mounted to the liner body (FIG. 2 outer body 204 containing sensor 214 disposed within internal chamber 122).”
Steed teaches an “insert” but does not expressly teach the insert as a distinct item “attached to the liner body.”
Baldwin discloses a resistive wear sensor that includes an insert “attached to the liner body (FIG. 1 sensor housing 1, col. 2 lines 56-60; col. 3 lines 3-4 disclosing the sensor as embedded in a wearing item).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Baldwin’s disclosed housing-type insert to the wear sensing liner disclosed by Steed such that an insert, such as Baldwin housing 1, is carried within the liner insert volume (internal chamber 122) in fixed (e.g., embedded) attachment with the liner body.  The motivation would have been to provide enhanced protection of the sensor from environmental operating conditions as suggested by Fogh (WO 2019/086577 A1) (see page 16 lines 6-19, disclosing configuring wear sensors to prevent environmental interference with measurement). 

As to claim 2, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, wherein a distal end of the at least one sensor is aligned with the wear surface of the liner body (Steed: [0026] first surface of each wear indication structure 120 may be substantially co-planar with internal/wear surface 128).”

As to claim 3, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, wherein the output signal corresponds to a physical parameter associated with the liner body (Steed: [0028] probe 216 of sensor 214 configured to wear and electronic device 218 outputs signal corresponding to reduction of size (e.g., depth, height) of opening 212 parallel to wear surface 128), the physical parameter being representative of the wear of the wear surface side of the liner body (Steed: [0028] wear detection level of wear indication device represents wear of wear resistant structure 120).” 

As to claim 4, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 3, wherein the physical parameter is a depth of the liner body in a region of the at least one sensor (Steed: [0028] probe 216 of sensor 214 configured to wear and electronic device 218 outputs signal corresponding to reduction of size (e.g., depth, height) of opening 212 parallel to wear surface 128 having a corresponding wear depth).”  

As to claim 13, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, wherein the at least one sensor is configured to be received within an opening defined by the liner body (Steed: FIGS. 2 and 3 sensor 214 is disposed within internal chamber 122).” 

As to claim 15, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, wherein the at least one sensor is secured to the insert with a mechanical connection (Steed: FIGS. 2 and 3 outer body 204 mounts sensor 214 to wear resistant structure 120 via threaded connection to nut 126) or an adhesive (Steed: [0024] wear indication devices 200 may be bonded or adhered to wear resistant structures).”
 
As to claim 19, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, comprising a plurality of sensors (Steed: FIG. 1 multiple wear indication devices 200), wherein the plurality of sensors are arranged in an array with respect to the liner body so as to indicate mechanical degradation across the liner body (Steed: FIG. 1, [0054]).” 

As to claim 20, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, comprising a data recorder (Steed: FIG. 1 device 116, [0024] device 116 may be a computer) configured to communicate with the at least one sensor (Steed: [0024] device 116 communicates with wear indication devices 200 via receiving device 114), the data recorder comprising: 
a processor (Steed: [0024] device 116 may be a computer); and 
a memory storing program instructions accessible by the processor (Steed: [0024] device 116 may be a computer), and configured to cause the processor to: 
determine data representative of wear of the liner body extracted from the signal (Steed: [0024] device 116 analyzes sensed data from wear indication devices 200), and
store the data in the memory (Steed: [0024] device 116 analyzes/processes the data requiring memory load).”

As to claim 21, the combination of Steed and Baldwin teaches “[a] wear sensing system for a comminution apparatus (Steed: FIG. 1 assembly 100), comprising: 
the wear sensing liner of claim 1; and 
a computing device (Steed: FIG. 1 device 116, [0024]); 
wherein the wear sensing liner is configured to communicate with the computing device using a communications network (Steed: [0024] wear indication devices 200 communicate with device 116 via data receiving device 114).”  

As to claim 26, the combination of Steed and Baldwin teaches “[a] comminution apparatus comprising the wear sensing liner of claim 1 (Steed: FIGS. 1 and 2 assembly 100).”

As to claim 27, the combination of Steed and Baldwin teaches “[t]he wear sensing system of claim 21, wherein the computing device is configured to generate a control signal (Steed: [0024] one or more devices 116 may be configured to act upon wear information from wear indication devices with receiving device 114 operating as the “computing device”).”
Steed does not explicitly disclose a control signal “configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter.” However, Steed discloses the need to replace wear liners, which requires system shutdown or alteration (Steed: [0004]).  In view of the teachings of Steed of devices configured for acting on the wear information and in further view of the known need to replace wear liners with corresponding incidental need to deactivate or otherwise alter the comminution apparatus operation, it would have logically followed as a necessary design feature of automated control to use a control signal configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter.
  
As to claim 34, the combination of Steed and Baldwin teaches Steed teaches “[a] comminution apparatus comprising the wear sensing system of claim 21 (Steed: FIGS. 1 and 2 assembly 100).”


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin as applied to claim 1 above, and further in view of Underhayes (WO 2016/033649 A1) as provided by Applicant.

As to claim 5, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1,” and that the sensors may be one or more of different types of sensors (Steed: [0028]) but does not expressly teach “wherein the at least one sensor is an optical fibre sensor and in which the at least sensor comprises an optical fibre core; and 
the wear sensing liner further comprises an electromagnetic radiation source configured to generate light that is directed through the optical fibre core.”
Underhayes teaches a wear monitoring system “wherein the at least one sensor is an optical fibre sensor (FIG. 1 fibre cable 12 and signal processor 14; [0027], [0034]-[0036]) and in which the at least sensor comprises an optical fibre core ([0032] fibre cable 12); and 
the wear sensing liner further comprises an electromagnetic radiation source configured to generate light that is directed through the optical fibre core ([0027] signal processor 14 sends light signals along fibre cable 12).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Underhayes teaching of utilizing optical fibre sensors in the wear monitoring apparatus disclosed by Steed as modified by Baldwin as a replacement or supplement to the resistive/capacitive type sensors.  The motivation would have been to implement wear sensors that do not require in situ electrical circuits/connections and or to utilize the smaller form factor associated with fibre optic sensors as disclosed by Underhayes ([0009]).
-2-Application No.: 17/252695 Filing Date:December 15, 2020
As to claim 7, the combination of Steed, Baldwin, and Underhayes teaches “[t]he wear sensing liner of claim 5, wherein the optical fibre core of the at least one sensor comprises at least one dielectric mirror located at a known position along a length of the optical fibre core and the signal output by the at least one sensor comprises reflected light (Underhayes: FIG. 1 Bragg diffraction gratings (FBGs) 16, [0024]-[0026] and [0032] FBGs 16 (intrinsically include dielectric reflectors) at known positions resulting in reflected light output).”

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin as applied to claim 1 above, and further in view of Fogh (WO 2019/086577 A1) and Davies (WO 2010/096873 A1), both of which provided by Applicant.

As to claim 11, the combination of Steed and Baldwon teaches “[t]he wear sensing liner of claim 1,” and wherein the at least one sensor comprises” “a sensing circuit configured to wear with wear of the liner body (Steed: [0028]), the sensing circuit comprising” “elements” “positioned at known positions along a length of the at least one sensor (Steed: [0028] probe 216, which may comprise multiple circuit sections, has known position within opening 212).”  
While disclosing that the sensors may be variable resistance sensors ([0028]), Steed does not explicitly teach wherein the at least one sensor comprises “a printed circuit board” comprising a sensing circuit configured to wear with wear of the liner body, or that the sensing circuit comprises “a plurality of impedance elements arranged in parallel.”
Fogh teaches a wear detection apparatus for a comminution device wherein the at least one sensor comprises “a printed circuit board” comprising a sensing circuit configured to wear with wear of the liner body (page 14, lines 18-25 and 29-30, each of sensors 31 may include a circuit board and pads that include interconnected layers for a PCB) , and that the sensing circuit comprises “a plurality of impedance elements (page 14, lines 18-25, wearing of each of multiple pads 51 changes the sensed total resistance).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Fogh’s teaching of using a printed circuit board as part of a sensor to the wear monitoring apparatus disclosed by Steed as modified by Baldwin because printed circuits boards are standard electronic connectivity devices that provide compact mounting, housing, and interconnection of electronic components such as included in a sensor, and thus advantageous in confined sensor volumes.
While a parallel impedance element configuration may be implied or strongly suggested by the practical need to maintain a closed circuit as each layer (pad 51) is worn away, neither Fogh nor Steed appear to explicitly describe the resistance/pad arrangement as a plurality of impedance elements “arranged in parallel.” 
Davies teaches a wear sensor including a plurality of impedance elements “arranged in parallel (FIG. 2 wear sensor 12 includes a PCB 50 with resistor elements 56 arranged in parallel, page 6 lines 15-23).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Davies teaching of a parallel resistor element arrangement as a sensor component such as the sensor probes disclosed by the combination of Steed, Baldwin, and Fogh because such a parallel configuration enables the sensing circuit to remain closed and therefore operational as individual portions of the probe are worn away. 

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin as applied to claim 21 above, and further in view of Ban (US 2014/0092389 A1).

As to claim 22, the combination of Steed and Baldwin teaches “[t]he wear sensing system of claim 21, wherein the computing device is configured to determine at least one of: 
an indication of wear of the wear sensing liner (Steed: [0024] device 116 analyzes sensed data from wear indication devices 200); 
a wear rate of the wear sensing line, and 
an estimated remaining lifetime of the wear sensing liner.”
Steed teaches analyzing and outputting (e.g., displaying) information from the sensors (wear indication devices 200), but does not expressly disclose “wherein the computing device is configured to generate an alarm when at least one of the following occurs: 
the determined wear is equal to or less than a wear threshold; 
the wear rate is equal to or greater than a wear rate threshold; and 
the estimated remaining lifetime is equal to or less than a lifetime threshold.”
Ban teaches a material degradation detection system including “wherein the computing device is configured to generate an alarm when: 
the determined wear is equal to or less than a wear threshold ([0006], [0008], [0010], and [0024], processing unit generates alarm if light intensity corresponding to material degradation is below a threshold).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Ban’s teaching of utilizing a threshold-driven alarm with the wear monitoring system disclosed by Steed as modified by Baldwin.  The motivation would have been to enhance Steed’s disclosed use of a computer system that is configured to analyze and output information from the wear sensors and to provide timely output to an operator if a wear condition poses a problem for continued operation of the comminution system. 
-4-Application No.: 17/252695 Filing Date:December 15, 2020
As to claim 25, the combination of Steed, Baldwin, and Ban teaches “[t]he wear sensing system of claim 22, wherein the computing device is configured to transmit a control signal” “to a comminution controller of the comminution apparatus (Steed: [0024] one or more devices 116 may be configured to act upon wear information from wear indication devices with receiving device 114 operating as the “computing device”) in response to at least one of the following; 
the determined wear is equal to or less than a wear threshold (Ban: [0006], [0008], [0010], and [0024]); 
the wear rate is equal to or greater than a wear rate threshold; and 
the estimated remaining lifetime is equal to or less than a lifetime threshold; 
thereby deactivating the comminution apparatus, or changing the comminution apparatus operating parameter.” 
None of Steed, Baldwin, or Ban appear to explicitly disclose a control signal “that is configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter.” However, Steed discloses the need to replace wear liners, which requires system shutdown or alteration (Steed: [0004]).  In view of the combined teachings of Steed and Ban in which a control signal in the form of a signaled threshold level may be utilized for alarm or otherwise acting on the wear information and in further view of the known need to replace wear liners with corresponding incidental need to deactivate or otherwise alter the comminution apparatus operation, it would have logically followed as a necessary design feature of automated control to use a control signal configured to deactivate the comminution apparatus or change a comminution apparatus operating parameter.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin as applied to claim 1 above, and further in view of Kyrtsos (US 5,668,529), “Kyrtsos ‘529.”
As to claim 35, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, wherein the insert is attached to the liner body by a mechanical connection (Baldwin: col. 3, lines 3-4),” but does not expressly teach that the mechanical connection is “by adhesive or by a bond formed by casting the liner body around the insert.”
Kyrtsos ‘529 teaches a method and apparatus for determining brake liner wear using temperature sensing in which in a liner manufacturing method includes establishing a mechanical connection between the liner body and a sensor by adhesive or by a bond formed by casting the liner body around the sensor (col. 3, lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kyrtsos ‘529 teaching of casting/molding the liner body around the sensor to form the wear sensing liner taught by Steed as modified by Baldwin as such a combination would amount to combining known molding fabrication features in known ways to achieve predictable results. 
  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin as applied to claim 1 above, and further in view of Jia (US 2019/0212213 A1).

As to claim 36, the combination of Steed and Baldwin teaches “[t]he wear sensing liner of claim 1, wherein the insert comprises a first material (Baldwin: col. 2, lines 56-58)” but does not expressly teach “the liner body comprises a second material which is different to the first material.”
Jia teaches a fiber grating sensor insert and associated implanting system/method in which the liner body comprises a second material which is different to the first material (of which the liner body is made) ([0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jia’s teaching of using different material for an insert than for the liner body in which the insert is embedded to the wear sensing liner disclosed by Steed as modified by Baldwin.  The motivation would have been to create an insert have materials properties, such as melting point, different from the material properties of the liner body to accommodate the differing functions of the insert and the liner body and further to enable molded/extruded fabrication in which the inserts may be pre-formed and embedded during molding/extrusion fabrication of the liner body as disclosed by Jia.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin (US 4,646,001), and in further view of Kyrtsos (US 5,668,529, “Kyrtsos ‘529”).

As to claim 17, Steed teaches “a wear sensing liner (FIG. 2 wear resistant structure 120) comprising: 
providing an insert which is to extend at least part way through the wear sensing liner (FIG. 2 inner surface material of wear resistant structure 120 forming internal chamber 122 within wear resistant structure 120, [0025]); and”
“a liner body around the insert (FIG. 2 wear resistant structure 120 formed around inner surface material of wear resistant structure 120 forming internal chamber 122, [0025]) such that insert extends from a wear surface side defining a wear surface (FIG. 2 surface 128) at least part way through the liner body towards an opposed, operatively rear surface side of the liner body (FIG. 2 surface 124);
wherein the insert is configured to receive a rigid sleeve of a sensor that is to be mounted to the liner body (FIG. 2 outer body 204 containing sensor 214 disposed within internal chamber 122).”
Steed does not disclose a manufacturing process and therefore does not expressly teach “a method of manufacturing” a wear sensing liner or “fabricating” a liner body around the insert.
Baldwin teaches a method of manufacturing a wear sensing liner that includes positioning an insert component that is distinct from the liner body (FIG. 1 sensor housing 1, col. 2 lines 56-60) such that the liner body is formed around the insert (col. 3, lines 3-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Baldwin’s disclosed housing-type insert to the wear sensing liner disclosed by Steed such that an insert, such as Baldwin housing 1, is carried within the liner insert volume (internal chamber 122) in fixed (e.g., embedded) attachment with the liner body.  The motivation would have been to provide enhanced protection of the sensor from environmental operating conditions as suggested by Fogh (WO 2019/086577 A1) (see page 16 lines 6-19, disclosing configuring wear sensors to prevent environmental interference with measurement). 
Baldwin does not explicitly teach “fabricating a liner body around the insert.”
Kyrtsos ‘529 teaches a method and apparatus for determining brake liner wear using temperature sensing in which in a liner manufacturing method includes fabricating a liner body around the sensor (col. 3, lines 63-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Kyrtsos ‘529 teaching of fabricating a liner body around a wear sensor to the combined teachings of Steed and Baldwin to effectuate embedding of the sensor and housing within the liner body by molding the liner body around the sensor housing.  Such a combination would amount to combining known features of molding fabrication to embedded sensing components in known ways to achieve predictable results.  Moreover, teaching for such a combination is provided by Kyrtsos (US 5,939,978), “Kyrtsos ‘978,” which discloses molding sensor assembly including a housing within a liner body (FIG. 2, col. 3, lines 39-41). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Baldwin and Kyrtsos ‘529 as applied to claim 17 above, and further in view of Jia (US 2019/0212213 A1).

As to claim 18, the combination of Steed, Baldwin, and Kyrtsos ‘529 teaches “[t]he method of claim 17, wherein the liner body is fabricated by casting (Kyrtsos: col. 3, lines 63-65), both the insert and the liner body comprise metal materials (Steed: [0027] outer body 204 formed of metal)” but does not expressly teach that the “insert is configured to melt at a higher temperature than the material(s) constituting the liner body.” 
Jia discloses a fiber grating sensor insert and associated implanting system/method “wherein the insert is configured to melt at a higher temperature than the material(s) constituting the liner body, such that the insert can be positioned in the liner body when the liner body is formed ([0018] melting point of reinforcing fibers in the insert is at least 60 degrees higher that the melting point of the matrix resin so as to ensure that the fibers do not melt during co-extrusion of the insert and the plastic pipe).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jia’s teaching of using materials for an insert having a higher melting temperature than the liner body (e.g., a pipe or wear liner) such that the insert can be installed within the body during fabrication without damage as disclosed by Jia.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863